 


113 HR 553 RH: To designate the exclusive economic zone of the United States as the Ronald Wilson Reagan Exclusive Economic Zone of the United States.
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 50
113th CONGRESS 1st Session 
H. R. 553
[Report No. 113–204] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. Issa introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 10, 2013
Referred to the House Calendar and ordered to be printed

A BILL 
To designate the exclusive economic zone of the United States as the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
 
 
1.Designation of the Ronald Wilson Reagan Exclusive Economic Zone of the United States 
(a)DesignationThe exclusive economic zone of the United States, as established by Presidential Proclamation Numbered 5030, dated March 10, 1983, is designated as the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the exclusive economic zone of the United States is deemed to be a reference to the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
 

September 10, 2013
Referred to the House Calendar and ordered to be printed 
